DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62634245, 15609334, 15157444, 15095883, 14062707, 13924505, 61800527, and 61662702, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Application 62634245 teaches registration using blood vessel nodes but does not teach an end effector or robot in combination with such teaching, as required by claim 1 (e.g. “control the robotic actuator…based on …the blood vessel node”).
As such, the instant claims are awarded the effective filing date of June 7, 2018.

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 12-20 are not eligible for rejoinder because they have not been amended to include the allowable subject matter and were non-elected without traverse.
The application has been amended as follows: 

Claims 12-20 are canceled.

Allowable Subject Matter




Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest identifying blood vessel nodes in a second coordinate system for a second 3D image scan “by processing the second 3D image scan, which includes traversing a blood vessel in an upstream direction to find the largest blood vessel and then mapping each downstream blood vessel node by its 3D location” in combination with moving a robotic actuator along a target trajectory based on the first, second, and third coordinates systems as in claim 1 and other intervening limitations. The technical advantage of such invention is to utilize the blood vessel nodes as fiducials to account for deformations throughout a robotic surgical procedure. By utilizing the claimed invention, deformation/shifts in all the vessel nodes may be taken into account for improved registration compared to the prior art.
Prior art US 20150049174 to Lee teaches utilization of blood vessel node matching for improved patient-image registration (par. 0007-0013), especially by using natural soft tissue anatomical features that have minimal deformation, such as blood vessel node (par. 0013). However, Lee does not utilize upstream/downstream diameter mapping as in the instant claim 1. Instead, Lee utilizes pattern matching.
Similarly, exemplary prior art US 9280823 to Popovic teaches vessel tree node identification using pattern matching and feature extraction (Fig. 4) instead of the claimed upstream/downstream mapping. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Double Patenting
The instant claims are narrower in scope and non-obvious from the pending claims of 16365921. Since the instant application was filed first, the double patenting rejection is withdrawn in order for the instant application to issue. See MPEP 804(I)(B)(1)(b)(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799